Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Claims 1-13 in the reply filed on 8/19/2020 is acknowledged.

Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “more depressed”. How is it measured? What are the mets and bounds for this claimed subject matter?
Claim 7 recites “a majority of the first surface”. How is it measured? What are the mets and bounds for this claimed subject matter “a majority”?
Claim 10 recites “substantially constant”. What are the mets and bounds for this claimed subject matter “substantially”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-7, and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Waggle (US Pub. No. 2007/0258778). 
Regarding claim 1, Waggle discloses an insert comprising a top surface and an opposed bottom surface a side surface connecting the top and bottom surfaces (figure 1), a cutting edge formed at an intersection between the top surface and the side surface, the cutting edge including a corner cutting edge (45a), a first cutting edge (35a) and a second cutting edge (35b), wherein the corner cutting edge is convex in a top view (figure 1), wherein a first end of the corner cutting edge and the first cutting edge (35a) are connected at a first transition point (T1: see figure below) and wherein an opposite second end of the corner cutting edge and the second cutting edge (35b) are connected at a second transition point (T2) and a bisector extending equidistantly between the first and second cutting edges intersects a mid-point of the corner cutting In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select any desired corner angle for the Waggles insert as 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (X1)][AltContent: arrow][AltContent: textbox (X2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (T2)][AltContent: textbox (T1)][AltContent: arrow]
    PNG
    media_image1.png
    278
    507
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    266
    628
    media_image2.png
    Greyscale

[AltContent: textbox (X2)][AltContent: textbox (X1)][AltContent: textbox (T1)][AltContent: textbox (T2)]




Regarding claim 2, Waggle discloses wherein the mid-point of the corner cutting edge is at a lowermost point of the corner cutting edge (figure 5).
Regarding claim 3, Waggle discloses wherein an edge angle formed between the first surface and the side surface at the mid-point of the corner cutting edge is less than 110°,  the edge angle being measured in a plane including the bisector (figure 3).
Regarding claim 5, Waggle discloses wherein the corner cutting edge and the first surface (55a) are symmetrically arranged relative to the bisector (figures 1 and 2B).
Regarding claim 6, Waggle discloses wherein a distance from the first intersection point (T1) to the first transition point (X1) in a top view is less than 20% of a distance between the first and second transition points (T2) in a top view, wherein a distance from the second intersection point (T2) to the second transition point (X2)in a top view is less than 20% of a distance between the first and second transition points (X1,X2) in a top view (see figure 2B and figure above).
Regarding claim 7, as best understood, Waggle discloses wherein at least a majority of the first surface is concave (paragraph 22, states 50a profile is concave).
Regarding claim 11, Waggle discloses wherein a reference plane extends equidistantly between the top and bottom surfaces, wherein a shortest distance from the midpoint of the corner cutting edge (11) to the reference plane is less than a shortest distance from the first transition point to the reference plane, wherein a shortest distance from the mid-point of the corner cutting edge to the reference plane is less than a shortest distance from the second transition point to the reference plane (i.e. .

Allowable Subject Matter
Claims 4, 8-10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).